Citation Nr: 1144781	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for a bilateral hearing loss disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to March 1982.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's service-connection claims for bilateral hearing loss and tinnitus.  Original jurisdiction in the case currently rests with the RO in Chicago, Illinois.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a bilateral hearing loss disability currently exists for VA purposes.

2.  The evidence of record does not demonstrate that a relationship exists between the Veteran's tinnitus and his active duty military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in, or aggravated by active duty military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in October 2006.  Subsequently, in March and August 2007, the RO adjudicated the Veteran's claims in the first instance.  The Veteran filed a timely appeal as to this August 2007 rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claims for a bilateral hearing loss disability and tinnitus.  
 
Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA treatment records, and his lay statements of argument have been obtained.  Pertinently, the Veteran has not indicated that any other private or VA treatment reports relevant to his hearing loss and tinnitus claims currently exist.  

When SSA disability records are relevant to an appeal, VA has a duty to obtain such records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) [noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records].  Indeed, a May 2009 VA examiner's report specifically indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  

The Federal Circuit has noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records.  Instead, VA must obtain only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA is not required to obtain records in every case in order to rule out their relevance.  Rather, they are only required as long as a reasonable possibility exists that the records are relevant to the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran and his representative have not alleged that there are any SSA records relevant to his hearing loss or tinnitus claims, nor have they alleged that there are records of any outside treatment that are unassociated with the claims folder.  Further, the May 2009 VA examiner specifically indicated that the Veteran's SSA disability benefits were awarded for a "slight stroke" endured by the Veteran in 2005, and not for any hearing loss or tinnitus disability having onset years prior, as the Veteran now claims.  As such, the Board concludes that the record does not establish a reasonable possibility that there are SSA records that are relevant to the Veteran's service-connection claims for hearing loss or tinnitus.  The Board adds that the Veteran's representative has reviewed the claims file and has not indicated that additional evidence is outstanding.  Accordingly, the Board finds that VA is under no duty to obtain these records. 

With respect to the audiological examination reports of record, the Board initially notes that the Veteran was first afforded a VA examination in July 2007, but test results were not reported due to "inconsistency and unreliability of the veteran's responses."  Indeed, the July 2007 VA examiner noted that the Veteran's test responses suggested a "non-organic" component to his claimed hearing loss.        See the July 2007 VA examiner's report, page 1.  

In any event, the VA scheduled the Veteran for another audiological examination in March 2010 which did in fact contain reliable test results.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examination report included audiological testing of the Veteran, to include puretone threshold readings as well as speech recognition scores using the Maryland CNC test.  Furthermore, the examiner provided an opinion addressing whether the Veteran's hearing loss and/or tinnitus were related to in-service noise exposure.  The Board therefore concludes that this March 2010 examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.         38 C.F.R. § 3.159(c)(4).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and declined an opportunity for a personal hearing. 

Accordingly, the Board will address the claims on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  No such presumption exists for tinnitus disabilities.

Under § 3.303(b), an alternative method of establishing the second and/or third element of Hickson is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In essence, the Veteran contends he has a bilateral hearing loss disability and a tinnitus disability that were each caused by acoustic trauma endured in performance of his duties as an indirect fire infantryman, personnel carrier driver, and a mortar gunner during his active duty military service.  See the Veteran's August 23, 2011 Informal Hearing Presentation.

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

A. Bilateral hearing loss

With respect to the Veteran's hearing loss claim, the medical evidence of record does not reflect that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Although the March 2010 VA examiner noted the presence of "mild sensorineural hearing loss at 4000 Hz [see the March 2010 VA examiner's report, page 2], this loss was not severe enough to manifest in puretone threshold values sufficient to satisfy the requirements of 38 C.F.R. § 3.385, detailed above.  Indeed, audiometric testing in March 2010 yielded the following results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
30
LEFT
15
10
10
15
35

Additionally, right ear and left ear Maryland CNC Word List Speech Recognition scores were both noted to be 98 percent.  These scores in and of themselves do not show a current hearing loss disability for VA purposes.  

The Veteran has presented no other medical evidence demonstrating a current hearing loss disability.  Significantly, there are no post-service outpatient treatment or other medical records documenting the Veteran's claimed bilateral hearing loss within his first year following his separation from service in 1982, or at anytime thereafter.  See 38 C.F.R. § 3.309(a).  As noted above, the Veteran presented for a VA audiological examination in July 2007 but was deemed to be an unreliable responder.  

The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits]. 

The Board has no reason to doubt that the Veteran currently experiences trouble hearing.  Indeed, he is competent to testify as to such.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In fact, it was the Veteran's lay assertions that prompted the VA to test the Veteran's claimed hearing loss to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, the objective evidence does not contain audiological findings consistent with a hearing loss disability under 38 C.F.R. § 3.385.  Moreover, the Veteran, as a lay person, is not competent to opine that any current hearing impairment rises to the level of disability as contemplated by VA regulations.  That is, he is not shown to have the necessary training, expertise, or medical knowledge necessary to render a medical opinion assigning specific quantitative audiological results establishing a hearing loss disability for VA purposes.  

In the absence of any diagnosed hearing loss, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's hearing loss claim, and it fails on this basis alone.

B. Tinnitus

Unlike sensorineural hearing loss, which can be measured by objective audiometric testing, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.       See Charles v. Principi, 16 Vet. App. 370 (2002).

In that connection, the Board finds no reason to doubt that the Veteran currently experiences ringing in his ears.  Additionally, the March 2010 VA examiner specifically noted that the Veteran currently experiences intermittent, bilateral tinnitus.  See the March 2010 VA examiner's report, page 2.  Hickson element (1) is therefore satisfied.  

Concerning Hickson element (2), in-service disease or injury, the Veteran's service treatment records do not document any complaints of, or treatment for ringing in the ears.  The Veteran nonetheless contends that he experienced acoustic trauma during his active duty service from weapons fire.  See the Veteran's August 23, 2011 Informal Hearing Presentation.  Indeed, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran's service personnel records confirm that, for at least a portion of his active duty service, the Veteran served as an indirect fire infantryman, a motor carrier and a mortar gunner.  See the Veteran's DD-214s and his Current and Previous Assignments Record.  He was also awarded the Marksman Badge for hand grenades and M-16 rifles.  Based on these circumstances, the Board finds no reason to doubt that the Veteran experienced in-service acoustic trauma from weapons fire during his active duty military service.  Hickson element (2) is accordingly satisfied as well.  

Concerning crucial Hickson element (3), nexus or relationship, there is only one medical opinion of record addressing the etiology of the Veteran's tinnitus.  After review of the Veteran's claims folder, and upon examination and interview of the Veteran, the March 2010 VA examiner pertinently determined that it was "not at least as likely as not that tinnitus is related to military service."  By way of rationale, the examiner specifically highlighted the Veteran's own self-report that his tinnitus had its onset approximately 15 years prior to the examination [i.e. approximately 1995].  The examiner explained the significance of this self-report, noting that the onset date was "too far removed from military service to be related."  Although the examiner acknowledged that the Veteran did in fact experience acoustic trauma in service, she pertinently concluded after reviewing the record and testing the Veteran's hearing that there was "no evidence of acoustic damage" sustained thereby.  See the March 2010 VA examiner's report, page 3. 

There is no medical opinion of record contrary to that of the March 2010 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions of the March 2010 VA examiner; he has not done so.          See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits]. 

As noted above, under § 3.303(b), an alternative method of establishing the third element of Hickson is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Indeed, the Veteran specifically asserted that his tinnitus began during his military service, and that he has experienced tinnitus since service when he first filed his service-connection claim in September 2006.                      See the Veteran's September 2006 Statement in Support of Claim.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.          See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ["although interest may affect the credibility of testimony, it does not affect competency to testify"].  

As noted above, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ["[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"].

With regard to the Veteran's assertion of continuity of tinnitus symptomatology since service, the Board finds that such assertions are competent, but not credible. Significantly, the Veteran's assertions of ongoing tinnitus symptomatology since service are inconsistent with the history he has provided to VA physicians and examiners at times prior to initiating this appeal in 2006, as well as during the course of this appeal.  See, e.g., the Veteran's March 31, 2004 VA Primary Care Note [complaining of headaches, but specifically denying any other symptomatology of the ears]; see also the above-referenced March 2010 VA examiner's report, page 1 [noting the onset of tinnitus fifteen years prior to the examination, or 1995, and not during service].  See Caluza v. Brown, 7 Vet. App. 498 (1995) [in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran].  

The Veteran's absence of tinnitus complaints [both in-service and for decades after his separation] also weighs against a finding of continuity.  See Buchanan, 451 F.3d at 1337 [The Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board finds it highly improbable that had the Veteran experienced ringing in his ears since his separation from service in 1982 that he would not report such symptoms to any VA physician or examiner for decades following service, especially in light of the fact that he has requested compensation from VA in the past for other disabilities on multiple occasions dating back to May 2000.  

Finally, the Board adds that the Veteran's credibility is further undercut by the fact that he was deemed an unreliable responder at his first VA audiological examination in July 2007.   In light of the Veteran's conflicting medical histories, the absence of complaint or treatment for any ringing problems in-service or for approximately twenty-four years following service, his unreliability at the July 2007 VA examination, and the Veteran's potential bias, the Board is unable to afford the Veteran's statements any probative value with respect to the question of whether there has been a continuity of tinnitus symptomatology since service.  See Caluza, supra.

Thus, no credible evidence of record, lay or medical, supports a finding of continuity of tinnitus symptomatology since the Veteran's separation from service in 1982.  Accordingly, Hickson element (3), relationship or nexus, has not been satisfied, and the Veteran's service-connection claim for tinnitus fails on this basis alone.



ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


